IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41282
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DAVID MATA-DELGADO,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-202-1
                      --------------------
                          June 26, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Mata-Delgado pleaded guilty to possession with intent

to distribute marijuana and was sentenced to 18 months of

imprisonment.   On direct appeal, this court vacated Mata-

Delgado’s judgment of conviction, and remanded the matter to the

district court for resentencing.    United States v. Mata-Delgado,

No. 00-41008 (5th Cir. Aug. 6, 2001) (unpublished).     In acting on

the remand from this court, the district court did not enter a

new judgment of conviction nor did it reinstate the prior

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41282
                                  -2-

judgment.   The district court found that “the matter is moot

inasmuch as [Mata-Delgado] has served his sentence and is

deported from the United States.”

     Mata-Delgado’s case presents the peculiar circumstance in

which an individual has served his sentence and been deported

based on a judgment of conviction that has been vacated and

remanded for resentencing.    There is no dispute that it is

illegal for Mata-Delgado, who has been deported, to reenter the

United States without the permission of the Attorney General of

the United States.   8 U.S.C. § 1326(a).    Mata-Delgado may not

reenter the United States to be present for resentencing, the

only relief possible in this case.    As there is no relief we can

grant Mata-Delgado, his appeal is moot.     United States v. Clark,

193 F.3d 845, 847-8 (5th Cir. 1999).    Accordingly, this appeal is

DISMISSED as moot.

     APPEAL DISMISSED.